Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), rendered May 11, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The court properly refused to charge the lesser included offense of criminal possession in the seventh degree since there was no reasonable view of the evidence that would permit a finding that defendant committed the lesser but not the greater offense. The observing officer’s testimony was integrated and there was no rational basis to reject only that portion which described conduct by defendant unmistakably evincing drug sales (see, People v Scarborough, 49 NY2d 364). Concur—Milonas, J. P., Nardelli, Williams and Andrias, JJ.